Title: To George Washington from Robert Dinwiddie, 21 August 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Aug. 21st 1756

Yours of the 14th Inst. I just now recd. La Force was taken two Days after he made his escape & is properly secur’d—No doubt Your Men will be fully employ’d in garrisons &ca. I have in my former given You my Opinion in regard to Fort Cumberland, & now I am of Opinion that You shou’d send for some of the Stores from thence to Winchester for fear of Accidents or an Attack of the Enemy against that Place; & I agree with You that it’s absolutely necessary, as much as with prudence You can, to protect the Inhabitants, & I approve of the Disposition of Your Forces & doubt not Capt. Hog will take proper Measures in building Forts for security of the Frontiers of Augusta—You may be assur’d the Enemy will endeavour to make Incursions & destroy our People where they know we are weakest, or least provided to receive them.
I hope the New Establishmt of the Pay of Your Men will give them Spirits & engage them to do their Duty, they are now on better Terms than the Regulars & hope for the Future You will

not have many Desertions, those from Ct. Steuart will be publish’d in our Gazette, but I fear to no Purpose.
I doubt not but the Enemy will endeavour to attack Fort Cumberland, but if properly inform’d, witht Cannon they may be repell’d, but I have no Acct from Gov. Morris about it, & therefore hope it’s only Surmise or a false Alarm, however be removing some of the Stores to Winchester I think will be proper.
The two Deserters to Fort Du Quesne gives me much Concern & from thence I think is the greatest Danger but I am told most of their People are gone to the No[rth]w[ar]d to assist in the Defence of Niagara & Crown Point, to keep proper Lookouts that way is absolutely necessary—I hope the Militia sent to their Counties will be draughted & sent to You.
As Yr private Affairs require Your Attendance at Alexandria the middle of next Month, I cannot refuse You liberty of absence, leaving proper Orders to the Commandg Officer & making Your Stay there as short as possible—The Method You are to declare War, is at the head of Your Companies with three Vollies of Small Arms for his Majesty’s Health & a successful War.
I pray God protect You & Your Men from all Assaults of the Enemy & I am sincerely Sir Your most humble Servant

Robt Dinwiddie

